UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No.000-54090 CAREVIEW COMMUNICATIONS, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 95-4659068 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 405 State Highway 121, Suite B-240, Lewisville, TX75067 (972) 943-6050 (Address of Principal Executive Offices) (Issuer’s Telephone Number) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesoNoo The number of shares outstanding of the Issuer’s Common Stock as of May 13, 2011 was 129,692,565. CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES INDEX Page PART I - FINANCIAL INFORMATION Item. 1 Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements 6-19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risks 24 Item 4. Controls and Procedures 24 Part II - OTHER INFORMATION Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities 25 Item 3. Defaults upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 2 CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable Other current assets Total current assets Fixed Assets: Property and equipment, net of accumulated depreciation of $455,914 and $317,872, respectively Other Assets: Intellectual property, patents, and trademarks, net of accumulated amortization of $1,791,446 and $1,653,525, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Note payable — Notes payable, net of debt discount of $26,778 and $60,679, respectively Mandatorily redeemable equity in joint venture, net of debt discount of $26,778 and $60,679, respectively Accrued interest Other current liabilities Total current liabilities Long-term Liabilities Notes payable, net of current portion and net of debt discount of $169,947 and $159,772, respectively Mandatorily redeemable equity in joint venture, net of current portionand net of debt discount of $169,947 and $159,772, respectively Total long-term liabilities Total liabilities Commitments and Contingencies Stockholders’ Equity: Preferred stock - par value $0.001; 20,000,000 shares authorized; no shares issued and outstanding — — Common stock - par value $0.001; 300,000,000 shares authorized; 127,540,215 issued and outstanding Additional paid in capital Accumulated deficit ) ) Total CareView Communications Inc. stockholders’ equity Noncontrolling interest ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements. 3 CAREVIEW COMMUNICATIONS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) Three Months Ended March 31, 2011 March 31, 2010 Revenues, net $ $ Operating expenses: Network operations, including non-cash costs of $13,833 and $13,833, respectively General and administration, including non-cash costs of $224,555 and $535,383, respectively Sales and marketing Research and development Depreciation and amortization Total operating expense Operating loss ) ) Other expense: Interest expense ) ) Financing costs — ) Total other expense ) ) Loss before taxes ) ) Provision for income taxes — — Net loss ) ) Net loss attributable to noncontrolling interest ) ) Net loss attributable to CareView Communications, Inc. common shareholders $ ) $ ) Loss per share, basic and diluted: Net loss per share $ ) $ ) Weighted average number of common shares outstanding The accompanying footnotes are an integral part of these condensed consolidated financial statements. 4 CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) Three Months Ended March 31, 2011 March 31, 2010 CASH FLOWS FROM OPERATING ACTIVITES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows from operating activities: Depreciation Amortization of intangible assets Amortization of financing costs — Amortization of debt discount Amortization of distribution/service costs Non-cash compensation Changes in operating assets and liabilities: Accounts receivable ) ) Other current assets ) Accounts payable ) Accrued interest ) Accrued expenses and other current liabilities Net cash flows provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment ) ) Purchase of patents and trademarks ) — Net cash flows used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock — Proceeds from notes and loans payable Repayment of notes payable ) — Net cash flows provided by financing activities Decrease in cash ) ) Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for interest $ $
